Exhibit 10.2

OWENS & MINOR, INC.

Restricted Stock Agreement

THIS AGREEMENT, dated the      day of             , 200  , between OWENS &
MINOR, INC., a Virginia corporation (the “Company”), and                     
(“Participant”), is made pursuant and subject to the provisions of the Company’s
2005 Stock Incentive Plan (the “Plan”). All capitalized terms used herein that
are not otherwise defined shall have the same meaning given to them in the Plan.

W I T N E S S E T H:

1. Restricted Stock Grant. Pursuant to the provisions of the Plan, on
            , 200   (the “Date of Grant”), the Company granted to Participant,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein set forth, a Stock Award of              shares of Common
Stock (the “Restricted Stock”).

2. Terms and conditions. The shares of Restricted Stock evidenced hereby are
subject to the following terms and conditions:

(a) Restricted Period. Until the third anniversary of the Date of Grant (the
“Restricted Period”) or the lapse of restrictions as provided in subsection 2(d)
hereof, the Restricted Stock shall be subject to the following restrictions:

(i) Participant shall not be entitled to receive the certificate or certificates
evidencing the Restricted Stock;

(ii) Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and

(iii) Shares of Restricted Stock may be forfeited immediately as provided in
subsection 2(d) hereof.

Notwithstanding the foregoing, Participant shall be entitled to vote the shares
of Restricted Stock and receive dividends thereon while the Restricted Stock is
outstanding. Any stock dividends or other shares of Company stock or other
property issued in respect of Restricted Stock, including without limitation,
shares issued in connection with stock splits and recapitalizations, will be
subject to the same restrictions applicable to the Restricted Stock.

(b) Custody of Shares of Restricted Stock. Certificates representing the shares
of Restricted Stock shall be issued in Participant’s name but shall be held by
the Company (or its transfer agent) during the Restricted Period. The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under subsection 2(d) hereof. Each certificate
representing shares of Restricted Stock may bear a legend referring to the risk
of forfeiture of the shares and stating that such shares are nontransferable
until all restrictions have been satisfied and the legend has been removed.

 

24



--------------------------------------------------------------------------------

(c) Distribution of Restricted Stock. If Participant remains in the continuous
employment of the Company or an Affiliate during the entire Restricted Period
and otherwise does not forfeit such shares pursuant to subsection 2(d) hereof,
all restrictions applicable to the shares of Restricted Stock shall lapse upon
expiration of the Restricted Period and a certificate or certificates
representing the shares of Common Stock that were granted to Participant in the
form of shares of Restricted Stock shall be delivered to Participant.

(d) Lapse of Restrictions or Forfeiture.

 

  (vii) Death. If Participant’s employment with the Company and its Affiliates
is terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.

 

  (viii) Disability. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of “total and permanent disability” (as such term is defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)),
all restrictions on a pro rata number of shares of Restricted Stock shall lapse.
The “pro rata number” shall be the number of shares of Restricted Stock
multiplied by a fraction, the numerator of which is the number of months
(including a fractional month) of Participant’s employment after the Date of
Grant and the denominator of which is 36. The certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.

 

  (ix) Retirement. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of retirement (defined below), all shares of Restricted Stock shall be
forfeited immediately and all rights of Participant to such shares shall
terminate immediately without further obligation on the part of the Company.
Notwithstanding the foregoing, if Participant’s service to the Company or an
Affiliate continues from and after the date of retirement through (i) membership
on the Board, (ii) a written consulting services arrangement with the Company or
an Affiliate or (iii) at the discretion of the Company, a written
confidentiality and non-solicitation agreement with the Company
(“Post-Retirement Service”), shares of Restricted Stock shall not be forfeited
but shall continue to be held by the Company until the earlier of (i) the end of
the Restricted Period at which time such shares shall be delivered to the
Participant or (ii) the date Participant ceases to provide Post-Retirement
Service at which time such shares shall be forfeited. For purposes of this
Section 2(d)(iii), retirement shall mean severance from the employment of the
Company and its Affiliates (i) at or after the attainment of age 55 and after
completing a number of years of service (the total years of service credited to
Participant for purposes of determining vested or nontransferable interest in a
defined benefit pension plan maintained by the Company or an Affiliate which
satisfies the requirements of Section 401(a) of the Code) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65.

 

25



--------------------------------------------------------------------------------

  (x) Termination of Employment by Company or Affiliate.

 

  (a) With Cause. If the Company or an Affiliate terminates Participant’s
employment with the Company and its Affiliates with “cause,” all shares of
Restricted Stock shall be forfeited immediately and all rights of Participant to
such shares shall terminate immediately without further obligation on the part
of the Company. For purposes of this Agreement, “cause” means:
(ii) misappropriation, theft or embezzlement of funds or property from the
Company or an Affiliate or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or an Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere”
with respect to, a felony which, in the reasonable opinion of the Company, is
likely to cause material harm to the Company’s or an Affiliate’s business,
customer or supplier relations, financial condition or prospects,
(iii) violation of the Company’s Code of Honor or any successor code of conduct;
or (iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in paragraph 2(d)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job.

 

  (b) Without Cause. If Participant’s employment with the Company and its
Affiliates is terminated by the Company or an Affiliate without “cause,” all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number of shares of Restricted Stock multiplied
by a fraction, the numerator of which is the number of months (including a
fractional month) of Participant’s employment after the Date of Grant and
denominator of which is 36. The certificate or certificates representing the
shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant.

 

  (xi) Termination of Employment by Participant. If Participant resigns from
employment with the Company and its Affiliates before the expiration of the
Restricted Period, without regard to the reason for such resignation (other than
death, disability or retirement as provided in subsections (i), (ii) and
(iii) above), all of the shares of Restricted Stock shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.

 

  (xii) Change in Control.

 

  (a)

If, upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below) or by Participant for Good Reason
(defined below), all restrictions applicable to the shares

 

26



--------------------------------------------------------------------------------

 

of Restricted Stock shall immediately lapse on the date of employment
termination and the certificate or certificates representing the shares of
Common Stock upon which the restrictions have lapsed shall be delivered to
Participant.

 

  (b) For purposes of this subsection 2(d)(vi), “Cause” shall mean (i) the
willful and continued failure by Participant to substantially perform his or her
duties with the Surviving Entity (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Participant by the Surviving
Entity, which demand specifically identifies the manner in which the Surviving
Entity believes that Participant has not substantially performed his or her
duties, or (ii) the willful engaging by Participant in conduct which is
demonstrably and materially injurious to the Surviving Entity, monetarily or
otherwise. For purposes of this paragraph, no act, or failure to act, on
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
not in good faith and without reasonable belief that the action or omission was
in the best interest of the Surviving Entity.

 

  (c) For purposes of this Section 2(d)(vi), “Good Reason” shall have the
meaning given to such term in the Executive Severance Agreement between
Participant and the Company effective January 1, 200_, as such agreement from
time to time may be amended, modified, extended or replaced by a successor
agreement or plan.

 

  (d) If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subsection 2(d)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participant.

3. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

4. No Right to Continued Employment. The grant of Restricted Stock hereunder
does not confer upon Participant any right with respect to continuance of
employment by the Company or an Affiliate, nor shall it interfere in any way
with the right of the Company or an Affiliate to terminate his employment at any
time.

5. Change in Capital Structure. The terms of this award shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

6. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

7. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

 

27



--------------------------------------------------------------------------------

8. Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.

IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto.

 

  OWENS & MINOR, INC. By:  

 

  PARTICIPANT  

 

  Name:  

 

 

28